In a proceeding pursuant to CPLR article 78 to review a determination of the Deputy Commissioner of the Division of Housing and Community Renewal, dated July 11, 1997, which confirmed a determination of the District Rent Administrator dated February 2, 1996, denying the petitioner’s overcharge complaint, the petitioner appeals from a judgment of the Supreme Court, Kings County (Belen, J.), dated March 3, 1998, which denied his petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The determination of the Deputy Commissioner was rationally based. Thus, the Supreme Court properly denied the petition and dismissed the proceeding (see, Matter of Krakower v State of New York, Div. ofHous. & Community Renewal, Off. of Rent Admin., 137 AD2d 688; see also, Matter of Cale Dev. Co. v Conciliation & Appeals Bd., 94 AD2d 229, affd 61 NY2d 976).
The petitioner’s remaining contentions are without merit. Santucci, J. P., Joy, Friedmann and Goldstein, JJ., concur.